Citation Nr: 0205728	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  97-32 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1997 rating decision of the Houston, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied entitlement to service connection for 
PTSD.

The Board most recently remanded the case to the RO for 
further development and adjudicative action in February 1999.  

The veteran provided oral testimony before the undersigned 
Member of the Board via a video conference with the RO in 
February 2000, a transcript of which has been associated with 
the claims file.

The RO most recently affirmed the determination previously 
entered in February 2002.

The case has been returned to Board for further appellate 
review.


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The record does not establish that the veteran engaged in 
combat in service and he has not submitted credible 
supporting evidence that the claimed in-service stressors 
occurred.  

3.  The veteran's statements and testimony regarding his 
alleged stressors during active service are vague and 
inconsistent, and are therefore not credible.  

4.  The diagnosis of PTSD is not based on any verified, 
credible stressor from the veteran's active service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001), 5107 (West Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's DD Form 214 reflects that his period of active 
duty included one year, seven months and thirteen days of 
foreign and/or sea service.  His awards and commendations 
include the Vietnam Service Medal and the Vietnam Campaign 
Medal.  There are no combat awards or decorations reported.  
His military occupational specialty was reported as cook.  It 
shows that his last duty assignment in Vietnam was with 
Company C, 54th Infantry, 93rd Military Police Battalion.  

The veteran's DA Form 20 shows that he served in Vietnam from 
September 1967 to May 1969.  These records show his military 
occupational specialty was cook.  From February 1967 to 
October 1967 he was a cook assigned to Company C, 1st SFG, 1st 
SFA.  Beginning in October 1967 he was a cook assigned to 
Company E (LRP), 20th Infantry (Abn) IFFV.  From September 
1968 to November 1968 he was a cook assigned to Company C, 
54th Infantry, attached to the 630th Military Police Company.  
Beginning in November 1968 he was a cook assigned to Company 
C, 54th Infantry.  

Service records also indicate that the veteran participated 
in a series of campaigns, including the Vietnam 
Counteroffensive Phase II, Vietnam Counteroffensive Phase 
III, and Tet Counter Offensive.  

Service medical records document no psychiatric diagnosis.  
On separation medical examination in May 1969, the veteran 
denied frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry, loss of memory, 
and nervous trouble of any sort.  Examination noted his 
psychiatric condition to be normal.  

The evidence does not show a diagnosis of a psychosis during 
the initial post-service year.  

The veteran filed his claim for service connection in October 
1996.  He submitted medical evidence in support of his claim.  

The records include VA outpatient treatment records dated 
from January 1996 to July 1996.  They show the veteran 
reported having been sexually abused by an uncle as a child 
and having serious emotional problems as a result.  He also 
stated that he was in combat in Vietnam and felt he put 
himself in dangerous situations.  In January 1996 the 
diagnosis was rule out PTSD.  In April 1996 the assessment 
was questionable dissociative episodes.  In May 1996 he 
reported having a son in Vietnam from an ongoing relationship 
with a Vietnamese woman.  He stated that he spent a lot of 
time with his son during that time and that he bonded with 
the child.  He stated that he maintained contact after 
leaving Vietnam, but the contact was broken off at some 
point.  In June and July 1996 he again reported a history of 
having been sexually abused by an uncle as a child.  The 
assessment was PTSD.  

The evidence includes a report of VA psychological evaluation 
which was conducted in January and March 1996.  The veteran 
stated that he served as a paratrooper in Vietnam from 1967 
to 1969, during which time he was involved in heavy combat 
situations on frequent occasions.  He stated that on one 
occasion, while returning to his unit, he was stranded in 
Pleiku during the Tet Offensive of 1968.  

The veteran stated the city was occupied by Vietcong and 
North Vietnamese, and he was held captive for three days.  
During that time he was allegedly subjected to a number of 
bizarre incidents, including having been forced to play cards 
with Vietnamese soldiers.  On another occasion, he and a 
friend traveled by jeep through areas known to be occupied by 
enemy forces in order to reach a friendly village for some 
reason he could not recall.  He also reported having been 
repeatedly abused by an uncle physically and sexually for a 
number of years as a child.  

One psychological test was invalid because the veteran 
exaggerated certain pathological or undesirable personal 
characteristics, and there was evidence of marked 
inconsistency in responses.  There was no evidence of major 
problems in the areas of depression or thought disorder.  One 
test pattern was sometimes seen in individuals with left 
hemisphere or diffuse brain dysfunction.  He scored beyond 
the cutoff score of 107 on the Mississippi Scale for Combat-
Related PTSD.  The examiner stated that the veteran seemed to 
be experiencing some confusion and frustration due to a 
perceived decline in ability to cope with daily problems, and 
he might be experiencing dissociative tendencies and PTSD 
related to military combat and/or childhood abuse.  The 
diagnosis was PTSD and rule-out dementia.  

The veteran underwent a VA PTSD examination in November 1996.  
The physician noted review of the claims folder in 
conjunction with the examination.  The veteran stated that 
after returning to Pleiku from R&R in Malaysia before the 
beginning of the Tet Offensive, he was invited by a young 
woman to go to her home.  There, he found several Vietcong 
who invited him to play cards.  He stated that the enemy 
became drunk and rowdy, but told him they would not harm him 
because he was African-American.  

He stayed there two or three days because the Vietcong were 
occupying that town at that time, and he thought he might 
meet other hostile Vietcong.  He stated that when he awoke on 
the third day, they were gone, and he returned to a base 
outside of Pleiku.  He stated that he had a son with the 
woman and he saw the child only twice before leaving Vietnam.  

The veteran reported still having bad dreams of sexual abuse 
by his uncle when he was a child.  The veteran stated that 
although his military occupational specialty was cook, he was 
a paratrooper assigned to the Sixth Special Forces making 
parachute jumps because there were no openings for cooks at 
that time.  He was allegedly then assigned to the 101st 
Airborne Division as part of a reconnaissance pathfinder 
unit.  After training he was then assigned to the First 
Cavalry in Pleiku.  He reportedly was on guard duty and 
burned human waste for five to six months, and he was never 
sent on infantry patrols.  Subsequently, he was assigned to 
duty as a cook.  He stated that he did bad things in Pleiku, 
including visiting a village that was off limits for which he 
received an AWOL warning.  

The physician performed a mental status examination.  The 
diagnosis was anxiety disorder, not otherwise specified, with 
PTSD symptoms.  The physician commented that the prior 
psychological evaluation report showed a diagnosis of PTSD 
based on a marginally positive score on the Mississippi Scale 
for Combat-Related PTSD.  He stated he was not favorably 
impressed with the validity of this scale as a diagnostic 
instrument.  The physician stated that the veteran reported 
symptoms, some of which derived from pre-military trauma, and 
some which may have resulted from a situation during military 
service.  He recommended reevaluation during a 
hospitalization period after his inservice stressors could be 
appropriately verified.  

In his Notice of Disagreement and Substantive Appeal, the 
veteran stated that although he was assigned as a cook, he 
was pulled into combat situations.  He stated that around 
February 1969 he was assigned to the 538th unit.  This is 
when he was sent to cook for his very first time, and the 
kitchen received heavy fire at breakfast.  He ran to a bunker 
and the back of the mess hall was demolished.  He stated that 
"[he] never worked in [his] mos until [he] became short."

The evidence includes VA outpatient treatment records dated 
from May 1998 to June 1999.  They show examination and 
treatment for disabilities not at issue on appeal.  

The veteran underwent a VA PTSD examination in July 1999.  
The physician noted review of the claims folder in 
conjunction with the examination.  The physician also 
obtained information from the veteran, but stated he was not 
a reliable informant.  

The veteran stated that in April or May 1968, after returning 
from R&R in a cart during the Tet Offensive, the cart would 
not go to Pleiku and dropped him off on the outskirts of 
town.  As he walked through town he saw a Chinese Vietnamese 
lady who recognized him.  She told him the Vietcong were in 
town and he should seek cover with her until the Vietcong 
left.  She told him to sit and be quiet.  Her plan apparently 
did not work and three Vietnamese men came in and made 
gestures for both of them to come along with them.  

According to the veteran, they went somewhere with tables and 
chairs where he was interrogated.  Then they began to drink 
and play a Vietnamese card game he had previously learned.  
Two of them were playing Russian Roulette with a loaded gun, 
and they used sign language to indicate that he must also 
play or be shot by one of the other guns.  He remembered that 
he was drinking saki because he was told to do so.  Somehow 
the Vietcong left and he was absent without leave for two and 
one-half to three days.  The Vietcong told him that he would 
be dead if they ever saw him again.  The veteran also 
reported reexperiencing dreams of when he was driving in a 
convoy.  

The physician noted that, although he previously reported a 
history of abuse as a child during prior examinations, the 
veteran did not report this history at that time.  He 
reported that he was originally sent to Okinawa with the 
Fifth Special Forces Attachment where he had survival 
training with special forces troops.  He stated that he went 
to Vietnam assigned to the 101st Reconnaissance as a 
pathfinder, where he was trained to run and shoot and find 
North Vietnamese trails.  He was then transferred to the 57th 
Aviation Unit in Pleiku where he performed guard duty.  

The veteran stated that he was not a cook until his last 
three months in Vietnam, and he also had desk duty and KP.  
He also cleaned the latrines and was a truck driver.  

The veteran reported that his last assignment was with 
Company C, 54th Battalion, where he performed guard duty, 
drove the captain, performed desk duty and KP, except for the 
last three months when he was a cook.  He stated that one day 
while downtown with Company C they were attacked by sniper 
fire.  One guy was hit in the leg and another's ear grazed.  
He stated that when he first landed in Vietnam at the airport 
at Nha Trang, they were bombed with mortars and rockets and 
he had to hit the bunker.  He recalled that at one point in 
the kitchen he was serving breakfast and a rocket hit, and he 
remembered diving into bunkers.  He reported that he was on 
convoys twice and they fired at him.  Finally, he recalled 
having received several Article 15 convictions for being 
AWOL.  

The physician recorded his post-service history and performed 
a mental status examination.  The physician stated that it 
was unclear whether the veteran was in combat and the 
incident of having been captured by the Vietcong, playing 
cards, drinking and playing Russian Roulette was not 
credible; however, the veteran was recurrently thinking about 
the event and whether it happened or he saw it in the movies 
was unclear.  The diagnosis was anxiety disorder, not 
otherwise specified, with some PTSD symptoms.  The physician 
commented that the only incident that the veteran reported 
reexperiencing was when he was allegedly held captive by the 
Vietcong for three days, during which he drank saki and 
played cards and Russian Roulette with his captors.  The 
physician noted that this is the only incident that the 
veteran claims reexperiencing in his thoughts and dreams.  
The physician also referred to the 1996 VA psychological 
evaluation report and concluded that the results would be 
interpreted to mean that the veteran was not a reliable 
informant.  

The evidence includes VA outpatient treatment records dated 
from October 1997 to July 1999.  They show examination and 
treatment for disabilities not at issue on appeal.  

In a statement dated in June 1999, the veteran again 
recounted the events when he was held captive by Vietcong in 
Pleiku in 1968 during the Tet Offensive.  This time he stated 
that he arrived in the north part of Pleiku after returning 
from R&R.  


A Vietnamese woman told him to get off the streets and they 
sought cover at her house.  Several minutes later Vietcong 
soldiers arrived and took him to another location, where they 
drank, fired weapons in the air and repeatedly pointed their 
weapons at him and laughed and shouted in Vietnamese.  This 
went on for two-to-three days and they left on the fourth 
day.  He also recalled that in late 1968 some of the soldiers 
were given passes to go into Pleiku, but before getting into 
town, they were fired on with rounds hitting the ground and 
past their heads.  

At a February 2000 video conference hearing before the 
undersigned Member of the Board the veteran testified that he 
was sent to Okinawa with the 101st Airborne Division, where 
he trained for about 5-to-6 months with Special Forces.  
Transcript, p. 3 (Feb. 2000).  He testified that he was still 
a cook but assigned to the 101st Pathfinding Unit, which was 
the first group ever formed in Vietnam.  They were sent out 
in groups of 4-to-5 men, and performed training in 
pathfinding in the jungle and weapons use, but never 
encountered the enemy.  Tr., pp. 4-5.  

He testified he was then assigned to the 157th Armored 
Division in Pleiku where he performed many duties, and then 
assigned to Company C, 54th Infantry, 93rd Military Police 
Battalion, in the north side of Vietnam where he performed 
more armored guard duty and mess hall duty.  Tr., pp. 4-5.  
He testified that he and some friends were fired on by 
snipers while in Pleiku, during which a friend was injured, 
but he could not recall his name.  Tr., p. 6.  He testified 
about the events during which he was held by the Vietcong 
after returning from R&R.  Tr., pp. 6-8.  He also testified 
regarding enemy rocket attacks while performing guard duties 
on convoys as well as in camp.  Tr., pp. 8-9.  

In a May 2000 statement the veteran again related the events 
during which he was held by the Vietcong in 1968 after 
returning from R&R.  This time he stated he was taken to a 
building where soldiers were drinking and playing cards, and 
they were putting guns to his head as part of a game of 
Russian Roulette.  




In September 2001 the U.S. Armed Forces Service Center for 
the Research of Unit Records (USASCRUR) provided the 
Operational Report submitted by the 18th Military Police 
Brigade, which was the higher headquarters for Company C, 
54th Infantry, for the period ending October 31, 1968.  Also 
provided was the Operational Report submitted by the 4th 
Infantry Division for the period ending January 31, 1969.  
This report documents a sapper attack on November 11, 1968 at 
Pleiku, which was the main base area location for Company C, 
54th Infantry, when the attack occurred.  The records show 
the attack was directed at the 88th Supply and Services.  

The veteran underwent a VA PTSD examination in January 2002.  
The examiner noted review of the claims folder in conjunction 
with the examination.  The veteran recalled that in 1967 
during a cease-fire in Pleiku, he met a Vietnamese woman who 
told him the Vietcong were also in town.  

She took him to a house to be safe, but the Vietcong entered 
and basically captured them.  They were taken to another 
building and held for a couple of days.  During that time, 
the Vietcong were drinking and playing cards, and he was made 
to participate in a game of Russian Roulette.  

He stated that he made it through without injury, but he 
witnessed one of the enemy killed during the game.  The 
veteran could not recall the month or time of year this 
occurred.  Based on the mental status examination and 
testing, the examiner stated that he scored high on the 
combat exposure scale and the impact of events scale.  

He scored above the cut-off on the Mississippi Scale for 
Combat-Related PTSD, which correctly classifies 90 percent of 
subjects with PTSD and within a standard deviation of the 
PTSD group mean.  The diagnosis was PTSD.  





Criteria

General Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2001).  


Specific PTSD

Eligibility for service connection of a PTSD claim requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2001) (emphasis added); see 
38 U.S.C.A. § 1154(b) (West 1991); see also Cohen v. Brown, 
10 Vet. App. at 138; Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

"Engaged in combat" requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  



This definition does not apply to veterans who served in a 
general "combat area" or "combat zone", but did not 
themselves engage in combat with the enemy.  VAOPGCPREC 12-
99.  

The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.  Any evidence which is probative of the issue of 
whether a veteran engaged in combat may be used by a veteran 
to support a veteran's assertion that he was engaged in 
combat.  

The benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy.  If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor.  VAOPGCPREC 12-
99; see 38 U.S.C.A. § 1154(b) (West 1991); Gaines v. West, 
11 Vet. App. 353, 359 (1998).  

Where the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.  

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's service 
medical records.  Moreau, supra; see also Patton v. West, 
12 Vet. App. 272, 277 (1999).  

Regardless of whether the veteran is determined to have 
engaged in combat, a veteran is still required to show 
evidence of a current disability and a link between that 
current disability and service.  See Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).  

The Board notes that the RO has not adjudicated the veteran's 
claim for PTSD under the revised version of section 3.304(f).  
The Board concludes that its initial consideration of the 
amended regulations would not prejudice the veteran in this 
instance because the substance of the previous 38 C.F.R. 
§ 3.304(f) has not been significantly altered in terms of the 
three basic requirements for service connection of PTSD.  See 
38 C.F.R. § 3.304(f) (2001); Notice, 64 Fed. Reg. 32,807-08 
(June 18, 1999).  Prior to March 7, 1997, 38 C.F.R. § 
3.304(f) required a "clear" diagnosis of PTSD.  See 38 C.F.R. 
§ 3.304(f) (1996).

Under the new regulation, the three requirements remain 
essentially unchanged.  It still requires medical evidence of 
a current diagnosis, a medical link between current symptoms 
and an in-service stressor, and credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2001); Bernard v Brown, 4 Vet. App. 384 (1993).  
Furthermore, the VA regulation was changed in June 1999 to 
conform to the Court's determination in Cohen v. Brown, 
10 Vet. App. 128 (1997).  

As the Cohen determination was in effect when the RO reviewed 
this case, the Board finds no prejudice to the veteran in 
proceeding with this case at this time.  See Bernard v. 
Brown, supra.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

The intended effect of these regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will provide 
a claimant who files a substantially complete application for 
VA benefits.  These new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in obtaining 
evidence.  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been complied with.  

The RO has provided the veteran with notice of the laws and 
regulations pertaining to service connection.  However, the 
RO has not provided notice of the current version of 
38 C.F.R. § 3.304(f).  Rather, it has only provided notice of 
the previous version of section 3.304(f).  Nonetheless, the 
Board again finds that this does not result in prejudice to 
the veteran because, as noted above, the substance of the 
previous 38 C.F.R. § 3.304(f) has not been significantly 
altered in terms of the three basic requirements for service 
connection of PTSD.  

Under the new regulation, the three requirements remain 
essentially unchanged.  It still requires medical evidence of 
a current diagnosis, a medical link between current symptoms 
and an in-service stressor, and credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2001); Bernard v Brown, 4 Vet. App. 384 (1993).

Furthermore, the VA regulation was changed in June 1999 to 
conform to the Court's determination in Cohen v. Brown, 
10 Vet. App. 128 (1997).  As the Cohen determination was in 
effect when the RO reviewed this case, the Board finds no 
prejudice to the veteran in proceeding with this case at this 
time.  See Bernard v. Brown, supra.  

Through the issuance of notices, rating determination, 
Statement of the Case and Supplemental Statements of the 
Case, the RO placed the veteran on notice of what is 
generally required to succeed on a claim of service 
connection for PTSD, and advised him of the type of 
information and evidence needed in order to substantiate his 
claim.  

In addition, the veteran has been provided with notice of 
what information he needed to provide with respect to his 
alleged stressors as early as March 1996 and most recently in 
March 2000.  Although the RO has not provided notice of the 
VCAA or adjudicated his claim with this law in mind, the 
Board finds no prejudice to the veteran in proceeding with 
this case at this time, because the procedural actions of the 
RO are in essential agreement with and adhere to the mandates 
of this new law with respect to the duty to notify and the 
duty to assist the veteran in the development of his claim.  
See Bernard v. Brown, supra.  Therefore, the duty to notify 
has already been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by him as well as authorized by 
him to be obtained.  

The veteran has reported only treatment at the Lufkin, Texas 
VA outpatient clinic, and these records have been obtained 
and are on file.  Service medical records and service 
personnel records have also been obtained and are of record.  
VA PTSD examinations were conducted in 1996, 1999 and 2002 
specifically addressing the veteran's alleged PTSD claim.  
These examination reports are of record.  Finally, the 
evidence includes numerous statements of the veteran and a 
copy of his personal hearing transcript.  38 U.S.C.A. § 5103A 
(West Supp. 2001); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  

The Board notes that a request of verification of the 
veteran's reported stressors was sent to the USASCRUR in 
October 2000.  See M21-1, Part III, para. 5.14b(4)(a).  

In September 2001 USASCRUR provided the Operational Report 
submitted by the 18th Military Police Brigade, which was the 
higher headquarters for Company C, 54th Infantry, for the 
period ending October 31, 1968.  Also provided was the 
Operational Report submitted by the 4th Infantry Division for 
the period ending January 31, 1969.  These records do not 
corroborate the alleged inservice stressors.  

As will be discussed below, the veteran's stressor accounts 
are vague and inconsistent in nature, and therefore lack 
merit.  He did not or could not provide names of the people 
allegedly involved in his stressors, in spite of the fact 
that one friend in his unit was allegedly wounded during a 
sniper attack enroute to or in Pleiku.  The specific events 
regarding his most significant alleged stressor, i.e., being 
held captive by Vietcong for several days prior to or during 
the 1968 Tet Offensive, are inconsistent when comparing his 
numerous statements.  They also lack any sort of detail that 
could reasonably be verified.  

Therefore, the veteran has not provided sufficient 
information for which verification could be conducted.  See 
M21-1, Part III, para. 5.14b(4)(a).  Furthermore, because his 
stressor accounts clearly lack merit due to their vagueness 
and inconsistency, there is no further duty to assist with 
respect to verifying such stressors.  See 38 U.S.C.A. 
§ 5103A(a)(2) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,631 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(d)(2)).  

Regardless, even if there were such a requirement, the Board 
is of the opinion that there is no reasonable possibility 
that advising the veteran of such a statement(s) could 
substantiate his claim in this instance, as there is already 
sufficient evidence on file establishing that the veteran's 
own accounts of his stressors are not credible.  Because of 
the lack of credibility of the veteran's stressor accounts, 
his claim lacks merit and therefore does not warrant 
additional assistance, such as providing additional notice 
concerning his claim.  See 38 U.S.C.A. 5103A(a)(2) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,631 (August 29, 2001) 
(to be codified at 3.159(d)(2)).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  

Service Connection

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection of PTSD: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

After a careful review of the evidence of record, the 
probative evidence establishes that the veteran did not 
engage in combat with the enemy, he has submitted no credible 
supporting evidence of an inservice stressor, and he does not 
have a diagnosis of PTSD that is based on a verified event of 
active service.  Therefore, the requirements for service 
connection of PTSD have not been met.  Id.  


Diagnosis of PTSD

The Board notes that the veteran has been diagnosed with PTSD 
on several occasions.  He was diagnosed with PTSD following 
the 1996 psychological evaluation, in outpatient records 
following that evaluation and during the VA PTSD examination 
in January 2001.  In contrast, he was diagnosed with anxiety 
disorder with some PTSD symptoms during the VA PTSD 
examination in November 1996 and January 1999.  

Despite the diagnosis of PTSD currently of record, none of 
the examiners have specifically linked PTSD to any of the 
claimed stressful events alleged to have occurred during 
active service.  These examiners did not specify what 
stressors the diagnosis of PTSD was based upon.  In fact, the 
psychologist who performed the 1996 evaluation stated the 
veteran seemed to be experiencing some confusion and 
frustration due to a perceived decline in ability to cope 
with daily problems, and he might be experiencing 
dissociative tendencies and PTSD related to military combat 
and/or childhood abuse.  

The physician who performed the VA PTSD examination in 
November 1996 commented that the veteran reported symptoms, 
some of which derived from pre-military trauma and some which 
may have resulted from a situation during military service.  

However, even if the diagnosis of PTSD were accepted, the 
veteran's claim would still be denied because he has failed 
to satisfy one of the other requirements of 38 C.F.R. 
§ 3.304(f); namely, submitting credible supporting evidence 
that his claimed stressors occurred.  As will be discussed 
below, his stressor account is not supported by any credible 
evidence, and is itself without credibility.  Therefore, the 
diagnosis of PTSD was based upon a history provided by the 
veteran.  The Board is not bound to accept medical opinions 
which are based on a history supplied by the veteran where 
that history is unsupported or based on inaccurate factual 
premises.  See Black v. Brown, 5 Vet. App. 177 (1993); Swann 
v. Brown, 5 Vet. App. 229 (1993).  Therefore, his claim of 
service connection for PTSD must be denied.  

Just because a physician or other health professional 
accepted the veteran's description of his active service 
experiences as credible and diagnosed the veteran as 
suffering from PTSD, does not mean the Board is required to 
grant service connection for PTSD.  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  

The Board is not required to accept a veteran's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991). 

In this regard, the question of a stressor also bears upon 
credibility determinations, as certain veterans who engaged 
in combat with the enemy gain evidentiary presumptions.  
Under the controlling regulation, there must be credible 
supporting evidence that the claimed service stressor 
actually occurred if the veteran was not engaged in combat.  
38 C.F.R. 3.304(f).  

The existence of an event alleged as a stressor that results 
in PTSD, though not the adequacy of the alleged event to 
cause PTSD, is an adjudicative, not a medical determination.  
See Zarycki v. Brown, 6 Vet. App. 91 (1993).  

Therefore, under this framework, the Board must first make an 
explicit determination as to whether the veteran engaged in 
combat with the enemy.  


Combat

Service records establish that the veteran was in Vietnam 
from September 1967 to May 1969, and that he participated in 
the Vietnam Counteroffensive Phase II, Vietnam 
Counteroffensive Phase III, and the Tet Counter Offensive.  
During outpatient treatment in 1996 the veteran generally 
asserted that he was in combat in Vietnam, and felt he put 
himself in dangerous situations.  During the psychological 
evaluation in 1996, the veteran stated that he served as a 
paratrooper in Vietnam from 1967 to 1969, during which time 
he was involved in heavy combat situations on frequent 
occasions.  

The Board finds that such evidence alone is not sufficient to 
establish that the veteran engaged in combat with the enemy.  
At most, it establishes that he may have been present in a 
combat zone or area.  However, this is not sufficient to 
establish that the veteran himself engaged in combat with the 
enemy.  VAOPGCPREC 12-99.  Furthermore, his bare assertions 
that he "engaged in combat with the enemy" are not 
sufficient, by themselves, to establish this fact.  See 
Zarycki, 6 Vet. App. at 98.

Moreover, the veteran's service personnel records do not 
support his general claim that he engaged in combat with the 
enemy during service in Vietnam.  The records show his 
military occupational specialty was cook.  From February 1967 
to October 1967 he was a cook assigned to Company C, 1st SFG, 
1st SFA.  Beginning in October 1967 he was a cook assigned to 
Company E (LRP), 20th Infantry (Abn) IFFV.  

From September 1968 to November 1968 he was a cook assigned 
to Company C, 54th Infantry, attached to the 630th Military 
Police Company.  Beginning in November 1968 he was a cook 
assigned to Company C, 54th Infantry.  Although he argued in 
his Notice of Disagreement and Substantive Appeal that he was 
pulled into combat situations even though he was assigned as 
a cook, this is completely unsupported by any other evidence 
of record.  In fact, his later testimony is inconsistent with 
his prior claims of engaging in combat with the enemy.  

At the personal hearing the veteran testified that he was 
sent to Okinawa with the 101st Airborne Division, where he 
trained about 5-to-6 months with Special Forces.  Tr., p. 3.  
He testified that he was still a cook but assigned to the 
101st Pathfinding Unit, which was the first group ever formed 
in Vietnam.  They were sent out in groups of 4-to-5 men and 
performed training in pathfinding in the jungle and weapons 
use, but never encountered the enemy.  Tr., pp. 4-5.

There is no other evidence which would lend support to the 
veteran's service that he engaged in combat.  He has not 
received any awards or citations that would be indicative of 
combat.  See M21-1, Part III, para. 5.14a.  Furthermore, 
there is no other evidence which tends to corroborate his 
assertion that he engaged in combat with the enemy.  In light 
of the above, the Board finds that the veteran did not engage 
in combat with the enemy.  See VAOPGCPREC 12-99, Zarycki, 
supra.  


Reported Stressors

As it has been determined that the veteran did not engage in 
combat with the enemy, it must be next determined whether 
there is credible supporting evidence that the claimed in-
service combat and non-combat stressors occurred.  See 
38 C.F.R. § 3.304(f).  

Notwithstanding any of the above discussion of how an event 
alleged as a stressor can be verified, the Board finds this 
case ultimately turns upon credibility.  


Credibility is an adjudicative, not a medical determination.  
In addressing how credibility is to be assessed, in Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995), the Court addressed 
what the term satisfactory lay or other evidence meant as 
employed in 38 U.S.C.A. 1154(b) and held that satisfactory 
evidence equaled credible evidence.  

While the provisions of 38 U.S.C.A. 1154(b) are not for 
application here, the Court's discussion of the limits on the 
type of evidence that can be used to evaluate the credibility 
of evidence under a preponderance standard, rather than the 
clear and convincing evidence standard is instructive.  The 
Court stated that credibility can be impeached generally by a 
showing of interest, bias, inconsistent statements or, to a 
certain extent, bad character.  For oral testimony, the 
demeanor of the witness, the facial plausibility of the 
testimony, and the consistency of the witness testimony and 
affidavits are all for consideration.  For documentary 
evidence, a VA adjudicator may properly consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran.  Id.  

The United States Court of Appeals for the Federal Circuit 
held that the Board has the authority to discount the weight 
and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); see also Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Guimond 
v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993); Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the veteran's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted).  

After a careful review of the evidence, the Board finds that 
the veteran has not provided any credible evidence in support 
of his alleged stressors.  Furthermore, his alleged combat 
and non-combat stressors are vague and inconsistent to such 
an extent as to be without any credibility in and of 
themselves.  

Briefly, the veteran has generally reported that he was 
involved in heavy combat situations on frequent occasions or 
pulled into combat situations.  As noted above, it has been 
found that he did not engage in combat with the enemy.  
Therefore, his general contention is without any support and 
is not credible.  See Zarycki, supra.  

His claim of having been involved in a firefight with the 
enemy with his company while enroute to or in Pleiku, is 
vague and inconsistent.  Nor is there any evidentiary support 
for his allegation.  

Initially, during the July 1999 VA PTSD examination, he 
stated that one day while downtown with Company C, they were 
attacked by sniper fire.  He reported two soldiers having 
been injured.  One guy was hit in the leg and another's ear 
grazed.  In his June 1999 statement he recalled this event 
having occurred before getting into Pleiku, and he did not 
report any injuries, but only that they were fired on with 
rounds hitting the ground and past their heads.  Later, 
during his personal hearing, he testified that he and some 
friends were fired on by snipers while they were in Pleiku.  
He also testified on this occasion that only one soldier was 
injured.  In fact, he testified that this was a friend, but 
he could not recall his name.  Tr., p. 6.  He has offered no 
credible supporting evidence that any version of these events 
as he reported them occurred.  

Further, his non combat-related stressors are also too vague 
and inconsistent to be entitled to any credibility.  

The veteran has reported that his most significant stressor 
was the occasion in 1968 when he had been held captive by 
Vietcong for several days.  Initially, he reported this 
during the 1996 VA psychological evaluation.  



He stated the event occurred during the Tet Offensive of 
1968, and that he was held captive for three days during 
which he was forced to play cards with Vietnamese soldiers.  
During the November 1996 VA PTSD examination he stated that 
the event occurred before the beginning of the Tet Offensive.  
He alleged that he was invited by a young woman to go to her 
home and there he found several Vietcong who invited him to 
play cards.  He also stated that the enemy told him they 
would not harm him because he was African-American.  

Later during the VA PTSD examination in July 1999, his 
account of the events changed, insofar as, he was already 
hiding in her home when three Vietnamese men came in and made 
gestures for both of them to come along with them.  The 
additional facts added at this time included two of the men 
were playing Russian Roulette with a loaded gun, and they 
indicated that he must also play or be shot by one of the 
other guns.  He also was forced to drink saki on that 
occasion and began to play a Vietnamese card game with them, 
which he had previously learned.  

In June 1999 the veteran stated that, after being captured 
and moved to another location by the Vietcong soldiers, they 
fired weapons in the air and repeatedly pointed their weapons 
at him and laughed and shouted in Vietnamese.  At his 
personal hearing the veteran testified that he voluntarily 
participated in the game of Russian Roulette.  Tr., p. 7.  

In a May 2000 statement the veteran stated he was taken to a 
building where soldiers were drinking and playing cards, and 
they were putting guns to his head as part of a game of 
Russian Roulette.  Finally, during the VA PTSD examination in 
January 2002, he claimed that this event occurred in 1967 
during a cease fire, and that he made it through the game of 
Russian Roulette without injury, but he witnessed one of the 
enemy killed during the game.  


The veteran's own statements and testimony are inconsistent 
regarding this event.  The Board also notes that several of 
the medical examiners have questioned his credibility.  The 
examiner who performed the 1996 VA psychological evaluation 
stated that one psychological test was invalid because the 
veteran exaggerated certain pathological or undesirable 
personal characteristics, and there was evidence of marked 
inconsistency in responses.  

The physician who performed the VA PTSD examination in July 
1999 stated that the veteran was not a reliable informant.  
The physician specifically stated that the incident of having 
been captured by the Vietcong, playing cards, drinking and 
playing Russian Roulette was not credible. 

As the above analysis illustrates, the veteran's stressor 
accounts are too vague and inconsistent to be of any 
probative value or credibility.  Because of the vagueness and 
inconsistency of his accounts relating to these alleged 
stressors, the lack of any credible supporting evidence for 
such accounts, the Board finds that the veteran's alleged 
stressors are entitled to no credibility.  

In reaching this conclusion, the Board has taken into 
consideration the Court's determination in Cohen, supra.  In 
Cohen, the Board had conceded that a stressor existed and, 
more importantly, the Board had not expressly found that the 
claimant lacked credibility.  

In this case, the Board has not conceded that any of the 
veteran's reported stressors occurred, as he has reported.  

Furthermore, it has determined that the lack of specific 
detail and inconsistencies in the veteran's accounts, coupled 
with contradictory service-related evidence, demonstrates 
that his accounts lack credibility as to his evidentiary 
assertions made in the context of the claim for service 
connection for PTSD.  That is, there is no corroboration of 
the stressors by any other source and the veteran's accounts 
of the events are lacking in the necessary detail and 
consistency to enable VA to attempt to confirm the events 
beyond what verification has already been performed.  


Accordingly, while the Board has reviewed, in detail, the 
medical evidence of record, including, most importantly, the 
medical opinions diagnosing PTSD, the Board must find that 
these medical diagnoses carry no probative value because the 
veteran's accounts of his alleged stressors are not supported 
by credible evidence.  

Because his statements have been found to not be credible, 
his claim for service connection of PTSD must be denied, even 
if it were presumed that the veteran did have a valid 
diagnosis of PTSD linked to service, which the Board believes 
to not be the case here.  See Cohen, 10 Vet. App. at 147; 
Wilson, supra.  

In light of the foregoing, the Board concludes the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  Although the veteran is 
entitled to the benefit of the doubt when the evidence 
supporting a grant of his claim and the evidence supporting a 
denial of the claim are in an approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the overwhelming preponderance of the evidence is against the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  

As stated by the Court, where the preponderance of the 
evidence is against the claim, the veteran loses and the 
benefit of the doubt doctrine has no application.  Id. at 56.  

A properly supported and reasoned conclusion that a fair 
preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in approximate balance.  Id. at 58.  

In this case, for reasons cited above, the preponderance of 
the evidence is against the claim.  See also 38 U.S.C.A. 
§ 5107 (West Supp. 2001).  



ORDER

Entitlement to service connection for PTSD is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

